DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 17, 2020.
Claims 1-30 are pending.
Claims 1-6 and 9-30 are rejected.
Claims 7 and 8 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 19, 20, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Application Publication 2017/0006491, hereinafter Chen, in view of Hwang et al. U.S. Patent Application Publication 2017/0366305, hereinafter Hwang.

Regarding Claim 1, Chen discloses a method of wireless communication performed by a user equipment (UE) (Abstract; Figure 1, 2, 4, 6, 8 and 9), comprising: 
determining that a size of an uplink control information (UCI) part exceeds a UCI part payload size limit, wherein the UCI part is a portion of a UCI that includes hybrid automatic repeat request acknowledgment information (HARQ-ACK) (Paragraph [0006-0008] The mobile device may include means for detecting a size of a HARQ payload for reporting, in a subframe, 
and selectively transmitting the UCI part based at least in part on determining that the size of the UCI part exceeds the UCI part payload size limit (Paragraph [0006-0008] Selective transmission of uplink control information based on the size of a HARQ payload in which a PUCCH format may be selected and chosen for transmission; Paragraph [0100] the UE 115 may select a PUCCH format from the set of PUCCH formats based at least in part on a comparison of a size of an uplink control message with a threshold, where the uplink control message includes the HARQ payload and a payload for at least one of the SR or the P-CSI report; Paragraph [0107] In some cases, selecting the PUCCH format includes selecting a PUCCH format from a set of PUCCH formats associated with reporting HARQ feedback for more than 5 CCs based at least in part on the size of the uplink control message exceeding the threshold).
Chen readily discloses the limitations of Claim 1 and selective transmission of a UCI part considering the HARQ payload size but fails to explicitly disclose wherein the UCI part is a portion of a UCI that includes hybrid automatic repeat request acknowledgment information (HARQ-ACK) and selectively transmitting the UCI part based at least in part on determining that the size of the UCI part exceeds the UCI part payload size limit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Hwang. 

Regarding Claim 2, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang further disclose wherein the UCI part is transmitted based at least in part on determining that the size of the UCI part exceeds the UCI part payload size limit, a downlink assignment index (DAI) field included in downlink control information (DCI) (Hwang Paragraph [0131-0136 and 0163] The BS may generate an HARQ-ACK/NACK limited in transmission by the UE or a plurality of HARQ-ACK/NACK set lists to be transmitted by the UE on the basis of a parameter defined by a combination of a cell index/cell group and a subframe index/time-domain downlink assignment index ( DAI); a maximum HARQ-ACK/NACK payload size may be varied according to an index of a UL subframe in which the UE is to transmit a PUCCH; Selective transmission based on the UCI part payload size and information indicated through DCI from base station), 
and determining that a HARQ-ACK codebook, associated with the HARQ- ACK, is dynamic (Hwang Paragraph [0136 and 0163] For effective reduction/adaptation, HARQ-ACK/NACK payload, the present invention proposes that HARQ-ACK/NACK codebook information/candidate (e.g., HARQ-ACK/NACK feedback target cell (and/or DAI) set candidate) should be configured to be independent (different) by HARQ-ACK/NACK transmission UL subframes, based on which an HARQ-ACK/NACK codebook for configuring HARQ-ACK/NACK payload in each UL subframe should be dynamically indicated/selected).

Regarding Claim 9, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang further disclose wherein the UCI part is transmitted based at least in part on bundling the HARQ-ACK, wherein the HARQ-ACK is bundled based at least in part on the size of the UCI part being determined to exceed the UCI part payload size limit (Hwang Paragraph [0110-0111, 0135-0136 and 0162-0168] Various formats and instances to perform HARQ bundling based on the size and if the size will exceed a limited size; In order to reduce a HARQ-ACK/NACK payload size, the UE may additionally perform bundling on the entirety or a portion of HARQ-ACKs).

Regarding Claims 19, 20, 23, 24, 27 and 28, see the rejection of Claims 1 and 2. Claims 1 and 2 are method claims corresponding to the user equipment (UE) of Claim 19 and 20, the apparatus of Claims 23 and 24, and non-transitory computer-readable medium of Claims 27 and 28 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Claims 3, 21, 25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hwang as applied to claim 1, 19, 23 and 27 above, and further in view of Kim et al. U.S. Patent Application Publication 2019/0326934, hereinafter Kim.

Regarding Claim 3, 21, 25 and 29, Chen in view of Hwang disclose the method. UE, apparatus and non-transitory computer readable medium of Claim 1, 19, 23 and 27. Chen in view of Hwang fail to disclose wherein a polar code with a length that is greater than 1024 is used for encoding the UCI part based at least in part on the size of the UCI part being determined to 
However, Kim teaches wherein a polar code with a length that is greater than 1024 is used for encoding the UCI part based at least in part on the size of the UCI part being determined to exceed the UCI part payload size limit, wherein the UCI part is transmitted based at least in part on using the polar code with the length that is greater than 1024 for encoding the UCI part (Kim Paragraph [0190-0191] polar encoder with length greater than 1024; Paragraph [0270] method applied not only to higher layer data but also to the payload UCI transmitted on a control channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chen in view of Hwang with the teachings of Kim. Kim provides a solution which enables transmitting the encoded data bit from the symbols of the predetermined sub-frame through the PBCH, thus enabling to improve communication performance by reducing complexity of an encoder/decoder and improving transmission/reception efficiency (Kim Abstract; Paragraph [0001-0020]).

Claims 4, 14-18, 22, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hwang as applied to claim 1, 19, 23 and 27 above, and further in view of Park et al. U.S. Patent Application Publication 2019/0199477, hereinafter Park.

Regarding Claims 4, 22, 26 and 30, Chen in view of Hwang disclose the method, UE, apparatus and non-transitory computer readable medium of Claim 1, 19, 23 and 27. Chen in view of Hwang fail to explicitly disclose wherein the UCI part is selectively transmitted based at least 
However, Park more specifically teaches wherein the UCI part is selectively transmitted based at least in part on whether the UCI part is associated with enhanced mobile broadband (eMBB) traffic or ultra-reliable low-latency communication (URLLC) traffic (Park Paragraph [0005 and 0130] next generation RAT considering the enhanced mobile broadband communication, massive MTC, Ultra-reliable and low latency communication (URLLC)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Park. Park provides solution which enables mapping the acknowledge information in the PUSCH among the UCI by the terminal so as to perform rate-matching or puncturing according to payload size of the acknowledge information, so that the acknowledge information can be mapped in the PUSCH (Park Abstract; Paragraph [0006-0025]).

Regarding Claim 14, Chen in view of Hwang disclose the method of Claim 9. Chen in view of Hwang disclose bundling but fail to explicitly disclose wherein the HARQ-ACK is bundled by bundling bits for one or more code-block groups (CBGs) in one or more component carriers.
However, Park more specifically teaches wherein the HARQ-ACK is bundled by bundling bits for one or more code-block groups (CBGs) in one or more component carriers (Park Paragraph [0188-0205 and 0628-0629]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the 

Regarding Claim 15, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang fail to disclose wherein the UCI part is segmented into at least three code blocks based at least in part on the size of the UCI part being determined to exceed the UCI part payload size limit, wherein the UCI part is transmitted based at least in part on segmenting the UCI part into the at least three code blocks.
However, Park teaches wherein the UCI part is segmented into at least three code blocks based at least in part on the size of the UCI part being determined to exceed the UCI part payload size limit, wherein the UCI part is transmitted based at least in part on segmenting the UCI part into the at least three code blocks (Park Paragraph [0188-0190 and  0628-0629] Multiple code block groups which can exceed three code blocks in which UCI is transmitted; Paragraph [0192-0196] CB (code block) segmentation: diving the TB into a plurality of CBs (when the TB has a size equal to or greater than a predetermined value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Park. Park provides solution which enables mapping the acknowledge information in the PUSCH among the UCI by the terminal so as to perform rate-matching or puncturing according to payload size of the acknowledge information, so that the acknowledge information can be mapped in the PUSCH (Park Abstract; Paragraph [0006-0025]).

Regarding Claim 16, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang fail to disclose wherein the UCI part is selectively transmitted without regard to whether the UCI part is to be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH).
However, Park teaches wherein the UCI part is selectively transmitted without regard to whether the UCI part is to be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH) (Park Paragraph [0574] the maximum UCI payload size that can be transmitted through the short PUCCH format may be different from the maximum UCI payload size that can be transmitted through the long PUCCH format. Thus, the amount of REs required for the UE to perform the UCI piggyback on the PUSCH may vary. In particular, when the UE performs the UCI piggyback using REs distributed in the frequency domain, if the maximum UCI payload size is relatively small, the UE can maximize the frequency diversity gain by increasing the frequency-domain interval between the REs used for the UCI piggyback on the PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Park. Park provides solution which enables mapping the acknowledge information in the PUSCH among the UCI by the terminal so as to perform rate-matching or puncturing according to payload size of the acknowledge information, so that the acknowledge information can be mapped in the PUSCH (Park Abstract; Paragraph [0006-0025]).

Regarding Claim 17, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang fail to disclose wherein the UCI part is selectively transmitted based at least in part on whether the UCI part is to be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH).
However, Park teaches wherein the UCI part is selectively transmitted based at least in part on whether the UCI part is to be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH) (Park Paragraph [0574] the maximum UCI payload size that can be transmitted through the short PUCCH format may be different from the maximum UCI payload size that can be transmitted through the long PUCCH format. Thus, the amount of REs required for the UE to perform the UCI piggyback on the PUSCH may vary. In particular, when the UE performs the UCI piggyback using REs distributed in the frequency domain, if the maximum UCI payload size is relatively small, the UE can maximize the frequency diversity gain by increasing the frequency-domain interval between the REs used for the UCI piggyback on the PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Park. Park provides solution which enables mapping the acknowledge information in the PUSCH among the UCI by the terminal so as to perform rate-matching or puncturing according to payload size of the acknowledge information, so that the acknowledge information can be mapped in the PUSCH (Park Abstract; Paragraph [0006-0025]).

Regarding Claim 18, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang fail to explicitly disclose wherein the UCI part is selectively transmitted based at least in part on a configuration corresponding to a slot associated with transmitting the UCI part.
However, Park more specifically teaches wherein the UCI part is selectively transmitted based at least in part on a configuration corresponding to a slot associated with transmitting the UCI part (Park Paragraph [0739-0747] UCI transmission selectively based on different configurations corresponding to a transmission slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Park. Park provides solution which enables mapping the acknowledge information in the PUSCH among the UCI by the terminal so as to perform rate-matching or puncturing according to payload size of the acknowledge information, so that the acknowledge information can be mapped in the PUSCH (Park Abstract; Paragraph [0006-0025]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hwang  as applied to claim 1 above, and further in view of Huawei et al. “Discussion on partially overlapped PUCCH and PUSCH”, R1-1801788, cited in the IDS, hereinafter Huawei.

Regarding Claim 5, Chen in view of Hwang disclose the method of Claim 1. Chen in view of Hwang fail to disclose wherein the UCI part is identified as having an invalid configuration based at least in part on the size of the UCI part being determined as exceeding the UCI part payload size limit, and wherein the UCI part is not transmitted based at least in part on the UCI part being identified as having an invalid configuration. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chen in view of Hwang with the teachings of Huawei. Huawei provides solutions for handling low latency transmissions for partially overlapped PUCCH and PUSCH (Huawei Introduction and Conclusion).

Regarding Claim 6, Chen in view of Hwang and Huawei disclose the method of Claim 5. Chen in view of Hwang and Huawei further disclose wherein the UCI part further includes scheduling request information (SR) (Chen Paragraph [0005 and 0047]; Hwang Paragraph [0062] The uplink control information transmitted on the PUCCH includes an HARQ (hybrid automatic repeat request), an ACK (acknowledgement)/NACK (non-acknowledgement), a CQI (channel quality indicator) indicating a downlink channel state, and an SR (scheduling request) that is an uplink radio resource allocation request).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hwang as applied to claim 9 above, and further in view of Matsumura et al. U.S. Patent Application Publication 2020/0245336, hereinafter Matsumura.

Regarding Claim 10, Chen in view of Hwang disclose the method of Claim 9. Chen in view of Hwang fail to explicitly disclose spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in one or more component carriers.
However, Matsumura more specifically teaches spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in one or more component carriers (Paragraph [0069-0083] Spatial bundling of HARQ ACKS on component carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Matsumura. Matsumura provides a solution where the deterioration of UL control channel is prevented, when several physical uplink control channel (PUCCH) format from which a period and/or the bit number which can be transmitted differ is supported (Matsumura Abstract; Paragraph [0006-0012]).

Regarding Claim 11, Chen in view of Hwang disclose the method of Claim 9 Chen in view of Hwang fail to explicitly disclose spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in a plurality of transport blocks (TBs).
However, Matsumura more specifically teaches spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in a plurality of transport blocks (TBs) (Paragraph [0069-0083] Spatial bundling of HARQ ACKS on component carrier).


Regarding Claim 12, Chen in view of Hwang disclose the method of Claim 9. Chen in view of Hwang fail to explicitly disclose spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in a plurality of transport blocks (TBs) and in one or more component carriers.
However, Matsumura more specifically teaches spatially bundling wherein the HARQ-ACK is bundled by spatially bundling bits for a same code-block group (CBG) in a plurality of transport blocks (TBs) and in one or more component carriers (Paragraph [0069-0083] Spatial bundling of HARQ ACKS on component carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Matsumura. Matsumura provides a solution where the deterioration of UL control channel is prevented, when several physical uplink control channel (PUCCH) format from which a period and/or the bit number which can be transmitted differ is supported (Matsumura Abstract; Paragraph [0006-0012]).

Regarding Claim 13, Chen in view of Hwang disclose the method of Claim 9. Chen in view of Hwang fail to explicitly disclose spatially bundling wherein the HARQ-ACK is bundled by bundling bits for one or more code-block groups (CBGs) in a same component carrier.
However, Matsumura more specifically teaches spatially bundling wherein the HARQ-ACK is bundled by bundling bits for one or more code-block groups (CBGs) in a same component carrier (Paragraph [0069-0083] Spatial bundling of HARQ ACKS on component carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen in view of Hwang with the teachings of Matsumura. Matsumura provides a solution where the deterioration of UL control channel is prevented, when several physical uplink control channel (PUCCH) format from which a period and/or the bit number which can be transmitted differ is supported (Matsumura Abstract; Paragraph [0006-0012]).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 7, the prior art of record fail to disclose alone, or in any reasonable combination, as required by the dependent claim, “wherein the UCI part is identified as having 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 8, the prior art of record fail to disclose alone, or in any reasonable combination, as required by the dependent claim, “wherein the UCI part is identified as having an invalid configuration based at least in part on a HARQ-ACK codebook type, associated with the HARQ-ACK, being dynamic.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE

Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414